Citation Nr: 1735977	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-30 766	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1971 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In October 2016 the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  


FINDINGS OF FACT

The Veteran's current bilateral hearing loss is at least as likely as not the result of an in-service event or injury.    


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

As discussed in greater detail below, the Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss.  First, there is evidence of a current disability.  A March 2010 VA examiner diagnosed sensorineural hearing loss, and audiometric testing revealed a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.303(a).  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The Veteran contends that his bilateral hearing loss began in service and became progressively worse since separation from service.  See October 2013 VA Form 9.   Specifically, he asserts that he worked as a crewmember fueling airplanes on an aircraft carrier.  See Board Hearing Transcript at 4.  Additionally, the Veteran stated that the noise level was extremely loud and that he was constantly in close proximity to planes with engines running.  See id. at 8.  Importantly, the Veteran stated that he noticed problems with his hearing soon after his separation from service, estimating that noticeable hearing loss began approximately "a year or so" after separation from service.  Id. at 6.  Additionally, the Board notes that the Veteran's DD Form 214 reflects that the Veteran was an aircraft mechanic.  Thus, the Board finds that the Veteran has competently and credibly reported in-service noise exposure.
Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, in October 2016, the Veteran obtained a private medical opinion regarding the etiology of his current bilateral hearing loss.  The physician noted that the Veteran worked as an aircraft mechanic, and was exposed to jet engine noise without the use of hearing protection.  Ultimately, the physician opined that, based on the history of the Veteran's excessive noise exposure, his hearing loss is more likely than not a result of time spent in service.  The Board finds that the October 2016 private opinion is based on an accurate factual premise and is of significant probative value. The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss is warranted. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


